Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on March 24, 2022. Claims 1-5 and 7-21 are currently pending. Claims 1, 2, 7, 13-17, 20 and 21 have been amended by Applicants’ amendment filed on 3/24/2022. No claims were canceled or newly added.
In response to the restriction requirement filed on January 24, 2022, Applicants’ election with traverse of Group I, e.g., claims 1-5, 7, 9, 11, 12, 15 and 21, directed to a method of method for constructing a biosynthetic pathway in a recipient cell, in Applicants’ response filed on 3/24/2022 is acknowledged.
Additionally, Applicants’ election of the following species is acknowledged:
a) one or more genes that interfere with or block tumor cell ability to inhibit immune cell cycle progression, as recited in claim 5, and 
b) the nucleic acid sequences that allow for site-specific integration comprise attP, attB, attl, and attR, as recited in claim 11.
Response to Applicants’ arguments
Applicant’s traversal is essentially that claim 15 has been mistakenly included in both Groups I and V. Because claims 15, 17 and 19 of Group V are dependent claims requiring all the limitations of claim 1, and both Group I and Group V describe the same method and should be grouped together. Applicants’ arguments have been found persuasive. As such, the examiner has  withdrawn the restriction requirement in relation to Groups I, e.g, claims 1-5, 7, 9, 11, 12, 15 and 21 and V, e.g., claims 15, 17 and 19, both groups directed to a method for constructing a biosynthetic pathway in a recipient cell.
However, Applicants’ arguments in relation to the teaching of Okazaki, et al., (US Patent Application Publication 2007/0004002) no anticipating or making obvious the invention of Group III, claim(s) 13, drawn to a synthetic chromosome expressing the biosynthetic pathway of claim 1, has not been found persuasive.
At pages 6-7 of the remarks filed on March 24, 2022, Applicants essentially argue that: 1) “The abstract and paragraphs [0006], [0138] and [0223] of Okazaki are cited as teaching an artificial mammalian chromosome in mammalian cells said to allow efficient expression of a target gene, human GCH1, the first enzyme in the tetrahydrobiopterin biosynthetic pathway. Paragraph [0006] of Okazaki merely describes the construction of the "HAC" by co-transfecting into human fibroblasts a circular BAC vector containing a genome region covering the GCH1 gene and its upstream regulatory region plus a marker with a second vector comprising a marker gene plus alphoid DNA to act as a centromere. Upon selection of cells expressing the markers and active GCH1, Okazaki isolated the HAC, checked the structure and found it to have "plural copies of GCH 1 genes.", 2) “co-transfection events often result in integration of multiple copies of the same gene; and this is not a teaching or conception of the presently claimed synthetic chromosome expressing multiple gene products in a biosynthetic pathway.”, and 3) “paragraph [0223] of Okazaki merely describes expressing GCH 1, the first enzyme in a biosynthetic pathway. This paragraph says nothing about expressing multiple genes, much less those that make up one or more biosynthetic pathways”.
Regarding 1) , 2) and 3), the fact that paragraphs [0006], [0181],[0223] disclose production of a human artificial chromosome (HAC) containing about 180 kb gene encoding the human guanosine triphosphate cyclohydrolase I (GCH1 )gene, the first enzyme for the biosynthetic pathway of tetrahydrobiopterin, is not disputed. Additionally, Paragraph [0217] of Okazaki discloses that two cell lines contain several copies of the inserted into HAC, e.g, a human artificial chromosome (HAC) having plural copies of GCH1 genes (see also ¶ [0006]). Thus, the  GCH1 gene reads on a gene capable of effectuating a first biosynthetic pathway. As applicants contend, ¶ [0138] of Okazaki states,
“MAC of the present invention can be produced by using, for example, a first vector and two kinds of vectors including different functional sequences therein. In this way, when plural kinds of second vectors are used, it is possible to construct a MAC that holds a plurality of functional sequences in a state of being capable of expressing. This signifies that the MAC of the present invention can be used as, for example, a tool for introducing a plurality of genes which are acting cooperatively.”[emphasis added].

The specification does not provide a definition of “Multiple genes” but states,  “as a Bacterial Artificial Chromosome (BAC) that is engineered to deliver or “load”  the multiple genes onto a synthetic platform chromosome (described infra).” (¶ [0046]), and “BAC vectors are the preferred delivery vectors for the present invention, due to their ability to carry large amounts of nucleic acids, i.e., multiple genes. Alternatively, the multiple genes may be loaded onto the synthetic platform chromosome via sequential loading using multiple delivery vectors; that is, a first gene may be loaded onto the synthetic platform chromosome via a first delivery vector, a second gene may be loaded onto the synthetic platform chromosome via a second delivery vector, as so on” (¶ [0055]),”.  It is the examiner’s position that the MAC vectors of Okazaki comprising a plurality of genes which are acting cooperatively” anticipate or make obvious the instant invention in relation to the recitation of a “synthetic platform chromosome with a delivery vector comprising multiple genes capable of effectuating a first biosynthetic pathway” and “synthetic chromosome expressing multiple gene products comprising the first biosynthetic pathway”, as recited in amended claim 1.
Claims 8, 10, 13, 14, 16, 18 and 20 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I, V and II-IV, VI-VIII is maintained for reasons of record and the foregoing commentary, and hereby made FINAL.
Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).

Therefore, claims 1-5, 7, 9, 11-12, 15, 17, 19 and 21 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on October, 11, 2018, is a 35 U.S.C. 371 national stage filing of PCT/US17/27069, filed April 11, 2017. Applicants’ claim for the benefit of a prior-filed application parent provisional application 62/321,716 filed on April 12, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Thus, the earliest possible priority for the instant application is April 12, 2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 15 and 21 and by dependence, claims 3-5, 7, 9, 11-12, 17 and 19  are vague and indefinite in the recitation of “…capable of…” , since this phrase refers to a latent ability, and it is unknown whether the ability is expressed or observed in the invention.  
Note, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.   
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention ais not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternative-Grounds Rejections
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include: 
(1) when the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation; 
(2) when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); and
(3) when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process; see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983).

Claim(s) 1, 15 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Okazaki et al., (US Pub 2007/0004002; of record).
Okazaki et al., discloses a method for producing  a mammalian artificial chromosome which is stably maintained in a mammalian cell comprising a yeast artificial chromosome having an insertion sequence for specifically inserting a sequence of interest and an insulator comprising the steps of introducing a first vector being circular in form and comprising a mammalian centromere sequence and a second vector being circular in form and comprising an insertion sequence for specifically inserting a sequence of interest, wherein the insertion sequence is a loxP site, a FRT site, or a sequence obtained by partial modification of a loxP site or a FRT site and has a function for inserting the sequence of interest  (paragraphs [0005], [0006], [0029],[0030],[0111]; [0138],[0157],[0177]);  claims 1, 13). Specifically, Okazaki exemplifies  a human artificial chromosome (HAC) having plural copies of GCH1 genes (paragraph [0006]).
Okazaki et al states: 
 “the second vector includes a functional sequence and becomes a source of a functional sequence incorporated into the MAC  [e.g., the second vector encoding GCH1 genes]. It is possible to use plural kinds of second vectors including different functional sequences therein. That is to say, for example, MAC of the present invention can be produced by using, for example, a first vector and two kinds of vectors including different functional sequences therein. In this way, when plural kinds of second vectors are used, it is possible to construct a MAC that holds a plurality of functional sequences in a state of being capable of expressing. This signifies that the MAC of the present invention can be used as, for example, a tool for introducing a plurality of genes which are acting cooperatively.” (paragraph [0138]); and 

“a sequence including a base sequence corresponding to a plurality of proteins in a case where the plurality of proteins are interacting with each other so as to obtain a specific effect, and a sequence including a base sequence corresponding to a plurality of enzymes necessary for a series of reaction system. In such cases, it is possible to use a sequence for controlling the expression for each sequence corresponding to each expression product. However, a sequence capable of controlling the expression of all or a part (two or more) expression product as a whole may be used. For example, a construct configured by disposing sequences corresponding to a plurality of expression products under the control of one promoter sequence may be used.” (paragraph [0154])”

Moreover, Okazaki teaches the step of isolating the mammalian artificial chromosome from the selected cells and introducing the isolated mammalian artificial chromosome into a mammalian cell as a target cell. (paragraphs [0070]-[0071]; [0083]-[0085], [0096];  [0099]-[0103]).
The cited art taken as a whole demonstrates a reasonable probability that Okazaki’s methods of constructing a vector with large cloning capacity for loading of a vector (Okazaki’s second vector) comprising HAC having plural copies of GCH1 genes  are either identical or sufficiently similar to the claimed methods of construction of a synthetic chromosome expressing multiple gene products comprising a biosynthetic pathway that whatever differences exist are not patentably significant.  
However, in the alternative, it would have been obvious to select a second vector for integration of a functional sequence comprising  a plurality of genes encoding “plurality of proteins in a case where the plurality of proteins are interacting with each other so as to obtain a specific effect, and a sequence including a base sequence corresponding to a plurality of enzymes necessary for a series of reaction system.” (paragraph [0154]). The practitioner in the art would readily understand that vector comprising multiple genes corresponding to a plurality of enzymes necessary for a series of reaction system read on “multiple genes capable of effectuating a first biosynthetic pathway”, Claims 1 and 21), “multiple genes capable of effectuating a second biosynthetic pathway”, (claim 15). The manipulation of previously identified DNA fragments and cell transformation systems is within the ordinary level of skill in the art of molecular biology. A skilled artisan would have had a reasonable expectation of success integrating more than one recombinant vector comprising multiple genes and isolating recipient cells comprising synthetic chromosomes as these technologies are routine and well known in the prior art.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4-5, 7, 9, 12, 15, 17, 19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okazaki et al., (US Pub 2007/0004002; of record) in view of Munn et al (U.S. Pub. 2007/0077224; of record).
Regarding claims 1, 15 and 21, Okazaki et al., discloses a method for producing  a mammalian artificial chromosome which is stably maintained in a mammalian cell comprising a yeast artificial chromosome having an insertion sequence for specifically inserting a sequence of interest and an insulator comprising the steps of introducing a first vector being circular in form and comprising a mammalian centromere sequence and a second vector being circular in form and comprising an insertion sequence for specifically inserting a sequence of interest, wherein the insertion sequence is a loxP site, a FRT site, or a sequence obtained by partial modification of a loxP site or a FRT site and has a function for inserting the sequence of interest  (paragraphs [0005], [0006], [0029],[0030],[0111]; [0138],[0157],[0177]);  claims 1, 13). Okazaki et al., discloses “a construct configured by disposing sequences corresponding to a plurality of expression products under the control of one promoter sequence may be used.” (paragraph [0154])”. Moreover, Okazaki et al., teaches activating site-specific recombination between the synthetic platform chromosome and the delivery vector, wherein the multiple genes capable of effectuating a biosynthetic pathway are loaded onto the synthetic platform chromosome to produce a synthetic chromosome expressing the biosynthetic pathway, e.g,  (para [0158] "when the loxP site is used, firstly, a MAC having the loxP site is produced and Cre recombinase is allowed to act on this, whereby a sequence of interest can be introduced site-specifically and finally a MAC including the sequence of interest can be constructed"; para (0165] recombination between the vectors in the mammalian host cell is carried out efficiently"; para [0168] "In the host cell, the recombination between the first vector and the second vector occurs. As a result, a MAC including a centromere sequence derived from the first vector and a functional sequence derived from the second vector can be formed"; para (0229) "We have demonstrated in this study the generation of a HAC [human artificial chromosome] containing the GCH1 gene, together with its original regulatory region, from a GCH1-BAC by co-transfection with the alphoid-BAC"); isolating a recipient cell comprising the synthetic chromosome expressing the biosynthetic pathway ( para [0164] "selecting transformed cells; and ... selecting a cell containing a MAC from the selected transformed cells"; para (0198] "We co-transfected either one of the alphoid-BACs and the GCH1-BAC in a 1:1 molecular ratio into HT1080 cells by lipofection and isolated Blasticidin S (BS) resistant cell lines after 1 O days");isolating the synthetic chromosome expressing the biosynthetic pathway (para [0095] "isolating the mammalian artificial chromosome from the host cell containing the mammalian artificial chromosome"); and transferring the synthetic chromosome to a second recipient cell (para [0096] "introducing the isolated mammalian artificial chromosome into a mammalian cell as a target cell").
The practitioner in the art would readily understand that vector comprising multiple genes corresponding to a plurality of enzymes necessary for a series of reaction system read on “multiple genes capable of effectuating a first biosynthetic pathway”, Claims 1 and 21), “multiple genes capable of effectuating a second biosynthetic pathway”, (claim 15). The manipulation of previously identified DNA fragments and cell transformation systems is within the ordinary level of skill in the art of molecular biology. A skilled artisan would have had a reasonable expectation of success integrating more than one recombinant vector comprising multiple genes and isolating recipient cells comprising synthetic chromosomes as these technologies are routine and well known in the prior art.
Additionally, Okazaki et al., discloses that the mammalian artificial chromosome of the present invention is useful as a vector for gene therapy (paragraph [0315]). 
Regarding claim 2, Okazaki et al., does not explicitly that the first biosynthetic pathway comprises genes necessary for tryptophan biosynthesis. 
Munn discloses that tryptophan depletion leads to suppression of T cell activation as seen during malignancy or viral infection by HIV (para (0082] "tryptophan depletion and/or catabolism is the mechanism by which macrophages suppress T cell activation"; para (0015] "A mechanism of macrophage-induced T cell suppression is the selective elimination of tryptophan ... via simultaneous induction of the enzyme indoleamine 2,3-dioxygenase (IDO) ... inhibitors of IDO can be used to activate T cells and therefore enhance T cell activation when the T cells are suppressed by malignancy or a virus such as HIV"). Munn further teaches that an agent that increases tryptophan concentration can be used to simulate T cell mediated immune responses for immunotherapy of malignancy (para (0083] "Inhibitors of IDO increase tryptophan concentrations"; para (0084] "Inhibitors of the IDO enzyme ... can be used to simulate T cell mediated immune responses where these would normally be suppressed by IDO. Applications include using these agents (systemically administered) as vaccine adjuvants to increase the immunogenicity of administered antigens; using the agents for immunotherapy of malignancy, including as an adjuvant for therapeutic tumor-cell vaccines, and as an adjunct to cytokine-based immunotherapy of malignancy"). Munn further teaches that supplementing tryptophan concentration can be used in addition to, or in place of, the agent (para (0015] "inhibitors of IDO can be used to activate T cells and therefore enhance T cell activation when the T cells are suppressed by malignancy or a virus such as HIV. Inhibiting tryptophan degradation (and thereby increasing tryptophan concentration while decreasing tryptophan metabolite concentration), or supplementing tryptophan concentration, can therefore be used in addition to, or in place of, inhibitors of IDO").
Thus, it would have been obvious to one of ordinary skill in the art to have effectuated a biosynthetic pathway comprising a construct configured by disposing sequences corresponding to a plurality of expression products under the control of one promoter sequence necessary for tryptophan biosynthesis in the method of Okazaki, because Munn teaches that tryptophan is an effective agent in simulate T cell mediated immune response (para [0084]).
Regarding claims 4 and 5, the combined teachings of  Okazaki and  Munn render obvious the method of claim 1. Additionally, Okazaki et al., discloses that sequences of interest include “a sequence having a function of suppressing a predetermined gene or a function of suppressing a predetermined RNA” (paragraph [0157]). Moreover, Munn does teach that the method can be used to simulate T cell mediated immune responses for immunotherapy of malignancy (para [0083] "Inhibitors of 100 increase tryptophan concentrations"; para [0084] "Inhibitors of the 100 enzyme ... can be used to simulate T cell mediated immune responses where these would normally be suppressed by IDO.Applications include using these agents (systemically administered) as vaccine adjuvants to increase the immunogenicity of administered antigens; using the agents for immunotherapy of malignancy, including as an adjuvant for therapeutic tumor-cell vaccines, and as an adjunct to cytokine-based immunotherapy of malignancy"; para [0015] "inhibitors of IDO can be used to activate T cells and therefore enhance T cell activation when the T cells are suppressed by malignancy or a virus such as HIV. Inhibiting tryptophan degradation (and thereby increasing tryptophan concentration while decreasing tryptophan metabolite concentration), or supplementing tryptophan concentration, can therefore be used in addition to, or in place of, inhibitors of IDO").
Given that the method of Okazaki and Munn is used to activate an immune response against cancer cells, one of ordinary skill in the art would have found it obvious to include further agents that support and enhance the anti-tumor activity of the immunotherapy, such as a) one or more genes that interfere with or block tumor cell ability to inhibit immune cell cycle progression, b) one or more genes that code for factors that enhance immune cell activation and growth, or c) one or more genes that increase specificity of immune cells to developing tumors. Thus, it would have been obvious to one of ordinary skill in the art to have a vector that further comprises one or more, or all of a), b), or c).
Regarding claim 7, the combined teachings of  Okazaki and  Munn render obvious the method of claim 1. Additionally, Okazaki et al., discloses that the method further comprising the steps of: isolating the synthetic chromosome expressing the second biosynthetic pathway (para [0095] "isolating the mammalian artificial chromosome from the host cell containing the mammalian artificial chromosome"); and transferring the synthetic chromosome expressing the second biosynthetic pathway to a second recipient cell (para [0096] "introducing the isolated mammalian artificial chromosome into a mammalian cell as a target cell").
Regarding claims 9 and 19, the combined teachings of  Okazaki and  Munn render obvious the method of claim 1. Additionally, Okazaki et al., discloses that the host cell may be a a wide range of mammalian cells, including hematopoietic stem cells (para [0188] "Herein, example of the target cells include cells forming a certain tissue of human or non-human mammalian (mouse, rat, etc.) (fibroblast cells, endothelial cells, cardiac muscle cells), germ cells (including a fertilized egg), embryonic stem cells (ES cells), embryonic germ cells (EG cells), tissue stem cells (hematopoietic stem cells, mesenchymal cells, nervous system stem cells, osseous system stem cells, cartilage stem cells, epithelial stem cells, hepatic stem cell, etc.), and the like").
Given that hematopoietic stem cells are progenitors of immune cells such as T-cells, one of ordinary skill in the art would have found it obvious that the recipient cell can be a universal donor T-cell or a patient autologous T-cell.
Regarding claim 12, Okazaki discloses the method of claim 1, wherein the delivery vector is a BAC (para [0139) "As the first vector and second vector, circular vector or linear vector can be used. As the circular vector, a BAC (bacterial artificial chromosome) ... can be used").
Regarding claim 17, Okazaki discloses the method of claim 15, further comprising the steps of: isolating the synthetic chromosome expressing the second biosynthetic pathway (para [0095) "isolating the mammalian artificial chromosome from the host cell containing the mammalian artificial chromosome"); and transferring the synthetic chromosome expressing the second biosynthetic pathway to a second recipient cell (para [0096] "introducing the isolated mammalian artificial chromosome into a mammalian cell as a target cell").
***
Claims 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okazaki et al., (US Pub 2007/0004002; of record) in view of Munn et al (U.S. Pub. 2007/0077224; of record), as applied to claims 1 and 2 above, and further in view of the article entitled "A strategy for increasing an in vivo flux by genetic manipulations. The tryptophan system of yeast" by Niederberger et al.; of record (hereinafter 'Niederberger').
With regard to instant claims 1 and 2, the combined teachings of Okazaki and  Munn render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  
The combine teachings of Okazaki and  Munn do no disclose wherein the genes necessary for tryptophan biosynthesis comprise five genes necessary for synthesis of tryptophan in Saccharomyces cerevisiae.
However, Niederberger teaches a vector that comprise all five genes necessary for synthesis of tryptophan in Saccharomyces cerevisiae and teaches that the expression of the vector carrying all five genes unexpectedly lead to a greater fold increase in flux to tryptophan than had been predicted (abstract "five separate enzymes in the tryptophan synthesis system of yeast ... When these five enzymes. however, were simultaneously increased by a multi-copy vector carrying all five genes, a substantial elevation of the flux to tryptophan was observed. These findings revealed a new phenomenon, namely the more than additive effects on the flux of simultaneous elevations of several enzyme activities"; p 473, col 2, para 3 "tryptophan synthesis system in Saccharomyces cerevisiae"; p 477. col 1, para 2 "We now report how the tryptophan flux responded when certain combinations of the various TRP genes were placed on the same plasmid, leading to an up-modulation of the corresponding Trp enzymes by similar factors (see Table 2b)"; p 477, col 1, para 3 "The greatest discrepancy [in expected and observed fold change of enzyme elevation] was seen in the strain carrying pME559, where an increase in all five enzymes resulted in a fold change in the Trp flux of 8.8. On the additivity assumption using individual effects. one would expect a fold change of about 2").
Given that Niederberger teaches that a vector that carries all five genes in the tryptophan synthesis system of Saccharomyces cerevisiae is known in the art and has been shown to be highly effective for increasing synthesis of tryptophan. one of ordinary skill in the art would have found it obvious to use the vector of Niederberger in the method of Okazaki in view of Munn in order to optimize the tryptophan biosynthetic pathway expressed by the synthetic chromosome of Okazaki in view of Munn.
***
Claims 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okazaki et al., (US Pub 2007/0004002; of record) in view of US 2014/0295501 A 1 to Magyar Tudomanyos Akademia Szegedi Biologiai Kutatokozpont; of record (hereinafter 'MTASBK').
With regard to instant claims 1, the combined teachings of Okazaki render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  
Okazaki et al., does not teach wherein the nucleic acid sequences that allow for sites specific integration comprise attP, attB, attl, and attR or mutated versions of attP, attB, attl, and attR. 
However, MTASBK discloses methods for loading genes of interest into an artificial chromosome (para [0001] "Methods for loading genes of interest into an artificial chromosome expression system (ACE) that has been engineered to include multiple sites for site-specific. recombination directed integration"; para [0007] ''Thus, the invention relates to a system for loading genes of interest into an artificial chromosome expression system (ACE) that has been engineered to include multiple sites for site-specific recombination directed integration"), wherein nucleic acid sequences that allow for site-specific integration comprise attP, attB, attl, and attR (para [0030] "Preferably, the integrase is a lambda integrase, preferably an ACE integrase and the integrase sites are an AttP-AttB integrase site pair, wherein preferably multiple AttP sites are present on the ACE as recombination acceptor sites wherein the AttB site is present on the loading vector as a recombination donor site"; para [0075] ''The Platform ACE contains multiple attP recombination acceptor sites for the ACE integrase .... The ATV vectors carry the attB recombination site for the ACE integrase ... The ACE integrase catalyzes the site-specific recombination between the attB and attP sites and integrates the ATV into the tAC"; para [0101] "As an integration recombination site for example, the at! site can be applied as described among other in US2012064578 or in Lindenbaum M. et al. Nucleic Acids Research, 32(21) (2004). In a preferred embodiment of the invention attB and attP sites are applied which, upon the unidirectional recombination, i.e. integration, are converted onto attR and attl sites").
Given that the method of Okazaki integrates genes of interest into an artificial chromosome (para [03151), and MTASBK teaches that attP, attB, attl, and attR can be effectively used for integrating genes of interest into an artificial chromosome, one of ordinary skill in the art would have found it obvious that the nucleic acid sequences that allow for site-specific integration in the method of Okazaki can comprise attP, attB, attl, and attR as taught by MTASBK.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5 and 7-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/092,841, as per claims filed on January 31, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 16/092,841.
Claim 6 of copending ‘841 is directed to: 
An autonomous mammalian synthetic chromosome engineered to comprise an interdependent biological circuit having at least one site-specifically integrated cassette, wherein the circuit comprises a first regulatory control system controlling expression, via transcriptional or translational control, of a first target nucleic acid, wherein a gene product expressed from the first target nucleic acid regulates expression, via transcriptional or translational control, of-and a second target nucleic acid under expression control of a second regulatory control system.

Claim 1 of the invention is directed to a method for constructing a biosynthetic pathway in a recipient cell comprising: 
transfecting a recipient cell line with synthetic chromosome production components for engineered to incorporate multiple site-specific integration sites into a synthetic platform chromosome as it is produced in the recipient cell line;
transfecting the recipient cell line carrying the synthetic platform chromosome with a delivery vector comprising multiple genes capable of effectuating a first biosynthetic pathway, wherein the delivery vector comprises at least one site-specific recombination site;
 activating site-specific recombination between the synthetic platform chromosome and the delivery vector, wherein the multiple genes capable of effectuating the first biosynthetic pathway are loaded onto the synthetic platform chromosome to produce a synthetic chromosome expressing multiple gene products comprising the first biosynthetic pathway; and
 isolating a first recipient cell comprising the synthetic chromosome expressing multiple gene products comprising the first biosynthetic pathway.

Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of 16/092,841.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant  application claims methods and compositions, but double-patenting rejections of claims to a method of use based on a claimed composition are proper.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Conclusion
Claims 1-5, 7, 9, 11-12, 15, 17, 19 and 21 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633